             Case 1:18-cv-11391-VEC Document 78 Filed 10/23/20              Page
                                                                         USDC    1 of 3
                                                                               SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 10/23/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  : 18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :     ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 23, 2020, the parties appeared for a telephone conference;

       IT IS HEREBY ORDERED that Plaintiff’s co-counsel, Mr. Kenneth Katz, must file a notice

of appearance by no later than Wednesday, October 28, 2020.

       IT IS FURTHER ORDERED that, based on Plaintiff’s concession that his ability to prove

the jurisdictional requirement that the employer had revenues in excess of $500,000 per year is

dependent on the three Defendant corporations being a “joint employer” under the Fair Labor

Standards Act, Defendants may file a Motion for Summary Judgment limited to the question of

whether there is a material question of fact that the three Defendant corporations were a joint

employer by no later than Friday, November 6, 2020. Plaintiff’s response in opposition is due no

later than Friday, November 20, 2020. Defendants’ reply in support is due no later than

Wednesday, November 25, 2020.

       IT IS FURTHER ORDERED that the bench trial is scheduled to begin on Monday,

December 7, 2020, at 10:00 A.M. The final pretrial conference is scheduled for Tuesday,

December 1, 2020, at 3:30 P.M. Both the bench trial and the final pretrial conference will be held

in person at the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New
           Case 1:18-cv-11391-VEC Document 78 Filed 10/23/20 Page 2 of 3



York, New York 10007. Per the Southern District of New York (“SDNY”) COVID-19 Courthouse

Entry Program, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Only those individuals who meet the entry requirements

established by the questionnaire, including that they have not traveled to a listed state or country for

the prior 14 days, will be permitted entry. Please see the enclosed instructions.

       IT IS FURTHER ORDERED that the parties must meet and confer to identify a mutually

agreeable interpreter to be available to translate for Mr. Hadash as needed. The parties must also

meet and confer to agree upon a proposal for Mr. Hadash to testify remotely, should he not meet the

SDNY Courthouse entry rules in time for trial. The proposal should include the desired

technological platform and method for introducing evidence as exhibits. The parties must be ready

to present these issues at the final pretrial conference.

       IT IS FURTHER ORDERED that if the parties want a settlement conference with the

assigned Magistrate Judge, they may submit a joint letter requesting a referral.




SO ORDERED.

                                                        _________________________________
Date: October 23, 2020                                        VALERIE CAPRONI
      New York, New York                                      United States District Judge




                                                    2
           Case 1:18-cv-11391-VEC Document 78 Filed 10/23/20 Page 3 of 3



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                  3
